EXHIBIT 10.2

PROPEX INC.

November 3, 2006

Mr. W. Michael Coffin

6025 Lee Highway

Chattanooga, TN 37421

Dear Mr. Coffin:

Propex Inc. (“Propex”) is pleased to offer (the “Offer”) you continued
employment as an Executive Vice President and the Chief of Operations of Propex,
effective as of May 24, 2006 (the “Effective Date”).

The following are the components of the Offer:

18. Term. The term of your employment hereunder will commence on the Effective
Date and will continue for an initial period of two (2) years thereafter (the
“Initial Term”). Following the expiration of the Initial Term, your employment
shall continue until the date your employment is terminated pursuant to the
provisions hereof.

19. Compensation. You will receive an annual salary during the term of your
employment of $300,000 (“Annual Salary”), which Annual Salary shall be pro-rated
for 2006, subject to statutory withholdings and deductions. Your Annual Salary
also will be subject to annual review by the Board of Directors of Propex (the
“Propex Board”), but will not be fixed by the Propex Board below the initial
Annual Salary set forth in this Offer.

20. Vacation. You will be granted five (5) weeks of vacation annually during the
term of your employment (“Vacation Time”), which Vacation Time shall be
pro-rated for 2006.

21. Business Expenses. During the term of your employment, you will be
reimbursed for such reasonable business travel, entertainment, and other
expenses incurred in the performance of your duties hereunder as are customarily
reimbursed for an executive vice president of a corporation the size and nature
of Propex. Propex will reimburse all of your reasonable costs and expenses
(including reasonable legal fees) in connection with entering into this
Agreement.



--------------------------------------------------------------------------------

22. Company Car. During the term of your employment, you will be entitled to the
use of a company car, to be leased by Propex, together with any expenses
relating to the company car, and which car shall be of a United States make and
model such as a Cadillac DTS, a Lincoln Town Car, or an equivalent model
thereto. The company car may be traded-in on or after the twenty-four (24) month
anniversary of the commencement of the automobile lease.

23. Benefits.

(a) General. During the term of your employment and in the event that your
employment with Propex is terminated by reason of your Permanent Disability (as
defined in Exhibit A attached hereto (“Exhibit A”)) for the Disability Benefits
Term (as defined in paragraph 6(c)), you and your dependents will be entitled to
participate in such medical, prescription, dental, hospitalization, and other
similar welfare insurance plans and programs as Propex maintains from time to
time and to the same extent for other employees of Propex (the “Welfare
Benefits”). The foregoing, however, will not be construed to require Propex to
establish any such plans or to prevent the modification or termination of such
plans once established.

(b) Life Insurance. Propex will pay the required premiums, during the term of
your employment, on life insurance policies in an amount equal to three times
(3x) your Annual Salary (as of the date of such termination), and such policies
shall reflect that your beneficiaries or estate shall receive any benefits paid
pursuant to such policies.

(c) Disability Benefits. In the event that your employment with Propex is
terminated by reason of your Permanent Disability, you will receive (i) for a
period of thirty-six (36) months after such termination (the “Disability
Benefits Term”), an amount equal to 100% of your Annual Salary (as of the date
of such termination) during each twelve months of the Disability Benefits Term,
payable in monthly installments, and (ii) the Accrued Obligations (as
hereinafter defined) payable under Section 11.

(d) Deferred Compensation Plan. During the term of your employment, you will be
entitled to participate in such 401(k), pension, deferred compensation, and
similar plans (for the purpose of deferring some portion of your Annual Salary
and/or bonuses) as Propex maintains from time to time. If Propex has not
established a nonqualified deferred compensation plan as of the date of this
Offer, it will do so as soon as reasonably practicable after the date of this
Offer.

24. Confidentiality Agreement; Compliance with Policies. As a condition of your
employment, you will be required to (a) execute standard confidentiality
agreements, if such agreements are not already in place, and (b) comply with all
company policies of Propex and its affiliated companies.

25. Investment. You acknowledge and agree that any investment in any securities
of Propex Holdings Inc. (“Holdings”) by you, or any decision by you not to make
any such investment, is not a condition to, or in any way related to, this Offer
or your employment.



--------------------------------------------------------------------------------

26. Stock Option Plan. You will be eligible to participate in the stock option
plan of Holdings, in such amounts and upon such terms as are approved by the
Board of Directors of Holdings (the “Holdings Board”) or a duly authorized
committee thereof, subject to the approval of such stock option plan by the
Holdings Board and the stockholders of Holdings, provided that you understand
and agree that your participation in such stock option plan is not a condition
to your employment and that stock options to be granted, if any, will be
determined at the discretion of the Holdings Board.

27. Bonus Plan. If Propex meets its budgeted EBITDA for 2006, you will receive a
target bonus payment of 50% of your pro-rated Annual Salary for 2006 (the
“Target Bonus”). As previously established by the Propex Board, some percentage
of the Target Bonus would be paid if Propex meets a specified percentage (as
determined by the Propex Board) of the budgeted EBITDA for 2006. In the event
that Propex exceeds its budgeted EBITDA for 2006 by a percentage specified by
the Propex Board, you will be entitled to receive an additional bonus payment,
as determined at the discretion of the Propex Board. For 2007 and beyond, the
Propex Board will determine target EBITDA thresholds for Propex and future
Target Bonuses, which payments will be awarded for each year that the target
EBITDA thresholds are met; however, such future Target Bonuses for any given
year will not be less than the 2006 Target Bonus if Propex meets its established
target EBITDA thresholds for each such year (the “Bonus Plan”).

28. Termination. It is expressly agreed that either you or Propex may terminate
your employment upon thirty (30) days’ advance written notice by the terminating
party and that upon any such termination, except as set forth in Section 6(c) or
Section 12 hereof, you will (i) not be entitled to any payment in the nature of
severance or otherwise, other than an amount equal to (a) your Annual Salary
through the date of termination to the extent not theretofore paid and (b) all
bonus amounts due and payable under the Bonus Plan (which bonus amounts will be
determined pursuant to the terms of, and payable at the time called for by, the
Bonus Plan, and which bonus amounts will be pro rated by multiplying such bonus
amounts by a fraction consisting of the number of days served in the year of
such termination prior to termination of employment divided by 365) and
(ii) comply with the provisions of paragraph 13(b) hereof. The obligation under
clause (i)(a) above shall be paid within seventy-five (75) days of the date of
your termination of employment and the obligation under clause (i)(b) above
shall be paid in accordance with the Bonus Plan. The amounts to be paid under
(i) and the payment of such amounts shall hereinafter be known as the “Accrued
Obligations.” All Accrued Obligations shall be subject to statutory withholdings
and deductions.

29. Termination without Cause or with Good Reason. If your employment is
terminated by Propex without Cause or by you for Good Reason (as defined in
Exhibit A), you will (i) be entitled to the severance benefits in this
Section 12 and (ii) comply with the provisions of paragraph 13(b) hereof.

(a) You will receive a severance payment (the “Severance Payment”) equal to the
sum of (i) an amount equal to one hundred and fifty percent (150%) of your
Annual Salary (as of the date of such termination), (ii) an amount equal to one
hundred and fifty percent (150%) of the average of all annual bonuses previously
paid to you pursuant to the Bonus Plan; provided, however, that if such
termination occurs prior to the payment to you of any such bonuses, you



--------------------------------------------------------------------------------

will receive one hundred and fifty percent (150%) of your 2006 Target Bonus,
(iii) an amount equal to the number of days of your unused vacation time
multiplied by a fraction consisting of your Annual Salary (as of the date of
such termination) divided by 365, (iv) if your employment is terminated prior to
the expiration of the Initial Term, an amount equal to the as then unpaid
remainder of your salary for the duration of the Initial Term plus any bonus
amounts to which you would have been entitled had your employment not been
terminated prior to the expiration of the Initial Term, and (v) the Accrued
Obligations payable under Section 11. All amounts to be paid under this
paragraph 12(a) (other than the Accrued Obligations which shall be paid as set
forth in Section 11) shall be paid within seventy-five (75) days of the date of
your termination of employment under this Section 12 and shall be subject to
statutory withholdings and deductions.

(b) To the extent not theretofore paid or provided, Propex will timely pay or
provide to you any other amounts or benefits required to be paid or provided or
which you are eligible to receive under any plan, program, policy, practice,
contract or agreement of Propex and its affiliates; which amount or benefit will
include a pro rata number of previously unvested options which will vest
immediately (to be determined by multiplying the number of options you would
have been entitled to receive at the next vesting date but for such termination
by a fraction consisting of the number of days served in the year commencing on
the day following the vesting date occurring immediately prior to termination of
employment divided by 365) (the “Pro Rata Option”), it being agreed that any
conditions relating to such Pro Rata Option will be deemed to be satisfied.

(c) For a period of eighteen (18) months following such termination, you and
your dependents will be entitled to continued participation in the Welfare
Benefits maintained by Propex. If the terms of such programs do not permit
continued participation by you and your dependents, Propex will provide you with
the amount necessary, on a monthly basis, to permit you and your dependents to
purchase coverage that is in the aggregate substantially similar to the coverage
provided under Propex’s programs. Propex will assist you in identifying such
coverage.

30. Non-Competition Covenant.

(a) During your employment with Propex, you will not compete with Propex or its
affiliates, directly or indirectly, either for yourself or as a member of a
partnership or as a stockholder (except as a stockholder of Holdings or as a
stockholder of less than one percent of the issued and outstanding stock of a
publicly-held company whose gross assets exceed $100 million), investor, owner,
officer, director, trustee or manager of a company or other entity, or as an
employee, agent, associate or consultant of any person, partnership, corporation
or other entity, in any business in competition with that carried on by Propex
or any of its affiliated companies.

(b) During the Non-Compete Term (as defined below), you will not (i) represent,
engage in, carry on, or have a financial interest in, directly or indirectly,
individually, as a member of a partnership or limited liability company, equity
owner, stockholder (other than as a stockholder of Holdings or as a stockholder
of less than one percent (1%) of the issued and outstanding stock of a
publicly-held company whose gross assets exceed $100 million), investor, owner,
officer, director, trustee, manager, employee, agent, associate or consultant,
in any



--------------------------------------------------------------------------------

business worldwide which directly competes in any material respect with any of
the services or products produced, sold, conducted, developed, or in the process
of development by Propex and its affiliated companies on the date of termination
of your employment, or (ii) directly or indirectly, whether as a principal,
agent, officer, director, manager, employee, consultant, independent contractor
or otherwise, alone, in association with, or on behalf of any other person,
firm, corporation or other business organization, (A) solicit, sell, call upon,
advise, do or attempt to do business with or otherwise contact any customer of
Propex, its parent, subsidiaries, or other affiliate companies as of the date of
such termination, or (B) (1) hire or attempt to hire any employee of Propex, its
parent, subsidiaries, or other affiliate companies (other than an employee whose
position is of an administrative or secretarial nature) or any former such
employee of Propex who was employed by Propex, its parent, subsidiaries, or
other affiliate companies at any time within the twelve (12) months preceding
the Initial Non-Compete Term (as defined below), (2) assist in such hiring by
any other person, (3) encourage any such employee to terminate his/her
employment with Propex, its parent, subsidiaries, or other affiliate companies,
(4) solicit, encourage or induce any customer, supplier, or other person or
entity having a business relationship with Propex, its parent, subsidiaries, or
other affiliate companies to reduce, limit, or terminate its business
relationship with Propex, its parent, subsidiaries or other affiliate companies,
and/or (5) make any statement (orally or in writing) about Propex, its parent,
or any of its subsidiary or other affiliated companies or any of their products
or services, which statement could reasonably be expected to be detrimental to
Propex, its parent or any of its subsidiary or other affiliated companies or the
marketing or sale of any of their products or services.

(c) The “Non-Compete Term” is for eighteen (18) months beginning on the date of
termination of your employment (the “Initial Non-Compete Term”); provided,
however, the foregoing notwithstanding, the Non-Compete Term may be extended for
an additional year (the “Non-Compete Term Extension”) upon written notice by
Propex provided to you at least six (6) months prior to the end of the Initial
Non-Compete Term and payment of an additional amount equal to one year’s Annual
Salary (as of the date of such termination), which additional amount will be
payable at the start of the Non-Compete Term Extension, in the event that the
Initial Non-Compete Term is extended by Propex.

(d) You acknowledge that the limitations set forth herein on your rights to
compete with Propex and its subsidiary and affiliated companies are reasonable
and necessary for the protection of Propex and its subsidiary and affiliated
companies. In this regard, you hereby specifically agree that the provisions
herein as to period of time and geographic area, as well as all other
restrictions on your activities specified herein, are reasonable and necessary
for the protection of Propex and its subsidiary and affiliated companies. You
agree that, in the event that the provisions of this Offer should ever be deemed
to exceed the scope of business, time or geographic limitations permitted by
applicable law, such provisions shall be and are hereby reformed to the maximum
scope of business, time or geographic limitations permitted by applicable law.

31. Parachute Payment Gross-Up Treatment. In the event (a) part or all of the
compensation and benefits to be paid to you hereunder are determined by the IRS
to be “parachute payments” under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) the



--------------------------------------------------------------------------------

payment thereof will cause you to incur excise tax under Section 4999 of the
Code, Propex, on or before the date for payment of such excise tax, shall pay
you, in a lump sum, an amount (the “Gross-Up Amount”) such that, after payment
of all federal, state and local income tax and any additional excise tax under
Section 4999 of the Code in respect of the Gross-Up Amount payment (including
interest and penalties thereon), you will be fully reimbursed for the amount of
such excise tax. For the avoidance of doubt, the intent of this Section 14 is to
ensure that you retain the same amount of compensation and benefits you would
have retained if Sections 280G and 499 did not apply.

32. Section 409A and Gross-Up Treatment. To the extent applicable, it is
intended that this Agreement complies with the requirements of Section 409A of
the Code and any related regulations or other guidance promulgated with respect
to that section by the U.S. Department of the Treasury or the Internal Revenue
Service (“Section 409A”). Any provision that would cause the Agreement to fail
to satisfy Section 409A will have no force or effect until amended to comply
with Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A. Such amendment may include, but will not be limited to, a delay in
payments that would otherwise be made upon termination of employment to the
extent necessary to comply with Section 409A. However, unless otherwise agreed
between you and Propex, in no event shall any payments or benefits hereunder be
diminished to comply with Section 409A. In the event that any provision of this
Agreement fails to comply with Section 409A which causes you to be liable for
the excise tax thereunder, Propex shall pay you, in a lump sum, an amount (the
“409A Gross-Up”) such that, after payment of the excise tax imposed by
Section 409A, you will be fully reimbursed for the amount of such excise tax.
The amount of the 409A Gross-Up, if payable, shall be included as part of the
parachute payment in the calculation of the Gross-Up Amount in Section 14.

33. “At-Will” Employment. Your employment will be “at-will.” This means that you
may cease your employment or have your employment terminated at any time,
without requirement of Cause or for any reason; provided that you may receive
notice and certain payments under the circumstances set forth in Sections 6(c),
11, or 12 above. Nothing contained in this Offer will be construed to constitute
a continued obligation with respect to your employment, or affect your status,
as an employee “at-will.”

34. Governing Law. This Offer shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

Sincerely, Propex Inc. By:  

/s/ Joseph F. Dana

Name:  

Joseph F. Dana

Title:   President and Chief Executive Officer

I have read, understood and agree to be bound by the above terms set forth in
this Offer. Additionally, I acknowledge that my employment pursuant to this
Offer will be at-will and may be terminated subject to the provisions of
Sections 6(c), 11, and 12 of this Offer, without requirement of Cause or for any
reason.

Dated: November 3, 2006

 

/s/ W. Michael Coffin

W. Michael Coffin



--------------------------------------------------------------------------------

EXHIBIT A

Definition of “Cause”. When used in connection with the termination of your
employment with Propex or any of its affiliate companies, “Cause” means:
(i) breach of your obligations under this Offer after you have been given notice
specifying such breach and a reasonable opportunity to cure such breach;
(ii) failure to adhere to any written policy of Propex and its affiliated
companies after you have been given notice specifying the failure and a
reasonable opportunity to comply with such policy or cure your failure to
comply; (iii) your conviction of, indictment for or the entering of a guilty
plea or plea of no contest with respect to, a felony, the equivalent thereof, or
any other crime with respect to which imprisonment is a possible punishment;
(iv) the commission by you of an act of fraud upon Propex or any of its
affiliated companies; (v) the misappropriation (or attempted misappropriation)
of any funds or property of Propex or any of its affiliated companies; (vi) your
willful and continued refusal to perform the duties assigned to you under this
Offer which persists for at least thirty (30) days following written notice
thereof by the Propex Board to you; (vii) your engagement in any direct,
material conflict of interest with Propex or any of its affiliated companies
without compliance with the conflict of interest policy of Propex or any of its
affiliated companies, if any, then in effect, which persists for at least thirty
(30) days following written notice thereof by the Propex Board to you;
(viii) your engagement, without the written approval of the Propex Board, in any
activity which competes with the business of Propex or any of its affiliated
companies or which would result in a material injury to Propex or any of its
affiliated companies, which persists for at least thirty (30) days following
written notice thereof by the Propex Board to you; (ix) your engagement in any
activity which would constitute a material violation of the provisions of
Propex’s or any of its affiliated companies’ insider trading policies or
business ethics policies, if any, then in effect, (x) any act of gross
misconduct that, in the judgment of the Propex Board has or could have a
material adverse effect on Propex’s business or operations; or (xi) your
Permanent Disability.

Definition of “Good Reason”. When used in connection with the termination of
your employment with Propex or any of its affiliate companies, “Good Reason”
means: (i) the assignment to you of duties substantially inconsistent with your
position with Propex or any of its affiliate companies (as of the Effective
Date) or a substantial reduction of your duties or responsibilities, which
persists for at least thirty (30) days following written notice thereof by you
to the Propex Board; (ii) a material reduction by Propex to your compensation
(including bonus opportunities) which is provided to you as of the Effective
Date; or (iii) a demand by Propex that you relocate to a place that is located
more than a fifty (50)-mile radius beyond the location at which you are to
perform your duties under this Offer on the Effective Date.

Definition of “Permanent Disability”. When used in connection with the
termination of your employment with Propex or any of its affiliate companies,
“Permanent Disability” means: if, in the opinion of a physician selected by the
Compensation Committee of the Propex Board, your are incapable of performing
services for Propex of the kind you were performing at the time the disability
occurred by reason of any medically determinable physical or mental impairment
which can be expected to result in death or to be of long, continued and
indefinite duration.